         Case 3:19-cv-00231-KGB Document 39 Filed 05/15/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

BRADLEY WASHAM                                                                     PLAINTIFF

v.                               Case No. 3:19-cv-00231 KGB

BNSF RAILWAY COMPANY                                                             DEFENDANT

                                            ORDER

       Before the Court is plaintiff Bradley Washam’s motion to substitute counsel (Dkt. No. 31).

Mr. Washam represents that Stanislav Levchinsky withdraws his appearance and requests that Mr.

Levchinsky be removed from this matter. Mr. Washam requests that this Court substitute Celia

Kate Douglas for Stanislav Levchinsky as attorney of record for Mr. Washam (Id.). The Court

admitted Ms. Douglas as counsel for Mr. Washam on March 27, 2020 (Dkt. No. 23). For good

cause shown, the Court grants the motion (Dkt. No. 31). The Court directs the Clerk to terminate

Mr. Levchinsky as counsel of record for Mr. Washam.          Mr. Washam will continue to be

represented by Ms. Douglas and Nelson Gregory Wolff.

       It is so ordered this 15th day of May, 2020.

                                                      ________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
